DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments in the Request for Continued Examination, filed January 5, 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims
Claim Rejections - 35 USC § 102 – Anticipation (New Rejection)
Claim(s) 11, 14-20, 26 and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brouns et al. (US 2006/0188627).
Brouns et al. disclose isomaltulose or trehalose containing comestibles. The isomaltulose is combined with at least one polyol and a carbohydrate. The carbohydrate includes fructose. The ratio of isomaltulose and carbohydrate ranges from 30:70 to 70:30. A beverage comprises the ratio of isomaltulose and carbohydrate from 20:80 to 60:40 (paragraph 0053). The compositions may be formulated into compositions comprising water (paragraph 0064). Comestibles include beverages, food and 
In regard to the conductivity and ICUMSA, the compositions comprise the required amount of fructose and therefore should have substantially the same conductivity and ICUMSA recited by the instant claims. 
Bourns et al. anticipate the instant claims. 


Claim Rejections - 35 USC § 103 – Obviousness (New Rejections)
1) Claims 11 and 14-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Poulsen et al. (4,206,285) in view of Silver (US 7,186,431).
Poulsen et al. disclose mixtures of sugars comprising fructose, glucose, maltose, isomaltose and maltotriose. The amount of fructose in the sample is 84.3% of the extract. A sample comprises 2.9% glucose, 84.3% fructose, 9.4% maltose, 0.5% isomaltose and 2.9% maltotriose (EXAMPLE III). 
Poulsen et al. differ from the instant claims insofar as it does not disclose isomaltulose.
Silver discloses sweetening compositions comprising sweetening agents such as polysaccharides. Polysaccharides include disaccharides such as maltose, isomaltulose, isomaltose and sucrose (col. 6, lines 16-20). 
 In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); see also In re Scott, 323 F.2d 1016, 139 USPQ 297. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used isomaltulose in place of maltose or isomaltose as a sweetener in the compositions of Poulsen et al.  based on the prior art's recognition that such species are equivalent in function, as supported by cited precedent. 
In regard to claims 24-25, the exact amount recited. A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). Therefore 84.3% fructose obviates at least about 90% and 95% of the instant claims. 
In regard to the conductivity and ICUMSA, the compositions comprise the required amount of fructose and therefore should have substantially the same conductivity and ICUMSA recited by the instant claims. 


2) Claims 11, 14-21, 26, 28-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bunch (US 2010/0303975) in view of Silver (US 7,186,431). 
Bunch discloses a honey replacement syrup comprising 55% d.s.b. to about 70% d.s.b. fructose and about 9% d.s.b. to about 20% d.s.b. maltose. Maltose is a disaccharide of glucose and meets the limitation of oligosaccharide. The components 
Bunch differs from the instant claims insofar as it does not disclose isomaltulose.
Silver discloses sweetening compositions comprising sweetening agents such as polysaccharides. Polysaccharides include disaccharides such as maltose, isomaltulose, isomaltose and sucrose (col. 6, lines 16-20). 
It is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant disclosure. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958); see also In re Scott, 323 F.2d 1016, 139 USPQ 297. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used isomaltulose in place of maltose or isomaltose as a sweetener in the compositions of Poulsen et al.  based on the prior art's recognition that such species are equivalent in function, as supported by cited precedent. 
In regard to the conductivity and ICUMSA, the compositions comprise the required amount of fructose and therefore should have substantially the same conductivity and ICUMSA recited by the instant claims. 


Conclusion
Claims 11 and 14-32 are rejected.
No claims allowed. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/           Primary Examiner, Art Unit 1612